Exhibit 10(ee)



 

FINAL SEVERANCE AGREEMENT AND RELEASE

THE STATE OF TEXAS

       

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF HARRIS

   



        This Final Severance Agreement and Release is made and entered into
between Darrell Wood (hereinafter "WOOD"), and Luby's, Inc., its owners,
successors, directors, officers, both individually and in their capacity as
directors and officers, managers, current and former employees, consultants,
agents, attorneys, and assigns and all affiliated entities (hereinafter
collectively referred to as "LUBY'S").  This Final Severance Agreement and
Release is made in light of the following:

RECITALS:



            WHEREAS, WOOD resigned his employment with LUBY'S effective July 28,
2002; and



            WHEREAS, LUBY'S and WOOD desire to reach an agreement for the
separation of WOOD, which will provide him with certain compensation to which he
is not otherwise entitled, and to settle and resolve forever any and all claims
which could be raised by WOOD now or in the future arising out of his employment
and separation from employment with LUBY'S.



            THEREFORE, WOOD and LUBY'S make the following Final Severance
Agreement and Release:

AGREEMENT:



              1.  Upon execution of this Final Severance Agreement and Release
and upon the expiration of the seven (7) day period set forth in Paragraph 7
hereof, the parties hereby agree that they will do the following:



a.

 

WOOD relinquishes any and all rights to future employment with LUBY'S, or any
other company or firm currently owned or controlled by LUBY'S. WOOD further
promises not to seek re-employment with LUBY'S, nor with its successors and
assigns.



 

 

 

 

 

 

 

dw

 

pt







Employee's Initials

 

Employer's Initials



--------------------------------------------------------------------------------



b.

 

For a period of two years following the date of WOOD'S resignation of his
employment, WOOD will act as a consultant to LUBY'S in a strictly independent
contractor capacity.  The details of this consulting relationship shall be set
out in a concurrently executed agreement.  LUBY'S will compensate WOOD in the
gross amount of $75,000.00 for the first year, to be paid at a rate of $6,250.00
per month.  LUBY'S will compensate WOOD in the gross amount of $25,000.00 for
the second year, to be paid at a rate of $2,083.33 per month.  WOOD recognizes
that  these sums will be paid by virtue of an independent contractor
relationship with LUBY'S and, accordingly, he understands that no taxes shall be
withheld from any check he receives and that he will be fully responsible for
any and all state or federal tax liability on said payments.  WOOD further
acknowledges that he has received no opinion or advice from anyone associated
with LUBY'S, with respect to tax liability or any matter contained herein.

     

c.

 

LUBY'S will make the COBRA premium payments on behalf of WOOD for a period of 12
months at which time LUBY'S will make health insurance available to WOOD
pursuant to COBRA at  WOOD's expense to the extent it is available under the
existing policy.

     

d.

 

LUBY'S will transfer to WOOD ownership of the company vehicle of which he had
use at the time of his resignation.


              2.  For good and valuable consideration, the receipt of which is
acknowledged by WOOD, including, but not limited to, the signing of this Final
Severance Agreement and Release, WOOD, on behalf of himself, and any other
person claiming by, through or under him unconditionally and forever RELEASES,
ACQUITS and DISCHARGES LUBY'S, its owners, successors, directors, officers, both
individually and in their capacity as directors and officers, managers, current
and former employees, consultants, agents, attorneys, and assigns and all
affiliated entities from any and all claims, whether based on contract, tort or
statute or any other legal or equitable theory of recovery, which he now has or
may have, of any kind or character.  This Final Severance Agreement and Release
includes all claims arising from, related to, or which were or could have been
brought in connection with:



a.

 

WOOD's employment with LUBY'S;

     

b.

 

WOOD's termination and/or resignation of his employment from LUBY'S;

     

c.

 

any alleged discriminatory, retaliatory, tortious and/or improper actions of
LUBY'S;

                       

dw

 

pt







Employee's Initials

 

Employer's Initials



--------------------------------------------------------------------------------



d.

 

any and all other acts or omissions related to any matter arising from or
relating to the employment or termination of employment of WOOD with LUBY'S,
occurring on or before the date of the execution of this Final Severance
Agreement and  Release; and



This Final Severance Agreement and Release includes, but is not limited to:  



a.

 

any and all claims under the Texas Pay Day Law, Tex. Lab. Code Section 61.001,
et seq.;

     

b.

 

any and all claims he might have arising under the retaliation provision of the
Texas Workers' Compensation Act, Tex. Lab. Code Ann. Section 451.001, et seq.;

     

c.

 

any and all claims he might have arising under Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. Section 2000e, et seq.; and the Civil Rights Act
of 1991, 42 U.S.C. Section 1981a;

     

d.

 

any and all claims he might have arising under the Texas Commission on Human
Rights Act, Tex. Lab. Code Section 21.001, et seq.;

     

e.

 

any claims he might have arising under the Americans with Disabilities Act of
1990, 42 U.S.C. Section 12.101, et seq.;

     

f.

 

any and all claims he might have arising under the Fair Labor Standards Act, 29
U.S.C. Section 201 et seq.;

     

g.

 

any and all claims he might have arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. Section 621 et seq.;

     

h.

 

any and all claims he might have arising under the Older Workers' Benefit
Protection Act, 29 U.S.C. Section 626 et seq.;

     

i.

 

any and all claims he might have arising under the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. Section 1001,  et seq.;

     

j.

 

any and all claims under the Fair Credit Reporting Act, 15 U.S.C. Section 1681,
et seq.;

     

k.

 

any contractual claim for any wages or other employment benefits arising out of
his employment with or separation from the employ of LUBY'S;

           

dw

 

pt







Employee's Initials

 

Employer's Initials



--------------------------------------------------------------------------------



l.

 

any and all statutory and common law claims including but not limited to
slander, libel, negligence, negligent supervision or training, conspiracy,
intentional infliction of emotional distress, mental anguish, invasion of
privacy, and/or breach of implied covenant of good faith and fair dealing; and

     

m.

 

any and all other claims whether arising from contract, tort or statute which he
might have arising from his past employment with and separation from LUBY'S or
otherwise.



              3.  The parties hereby acknowledge and agree the Release set forth
above is a general release and they further expressly waive and assume the risk
of any and all claims for damages which may exist as of this date but of which
they do not know or suspect to exist, whether through ignorance, oversight,
error, negligence, or otherwise, and which, if known, would materially affect
their decision to enter into this Final Severance Agreement and Release.  The
parties further agree that WOOD accepts payment of the sums specified herein as
a complete compromise of matters involving disputed issues of law and fact and
he assumes the risk that the facts or law may be otherwise than he believes. It
is understood and agreed by WOOD and LUBY'S that this severance package is a
compromise of all doubtful and disputed claims, and the payments are not to be
construed as an admission of liability on the part of LUBY'S, by whom liability
is expressly denied.



              4.  Within seven (7) days of the signing of this Agreement and
prior to the time LUBY'S obligations under Paragraph 1 begin, WOOD shall return
to LUBY'S any and all customer/client and other company files still in his
possession or control as well as all drawings, letters, memoranda, notes,
brochures, sales materials, customer information and other papers of a
confidential nature in his possession or control. WOOD acknowledges that he
received or was given access to certain confidential and secret information
belonging to LUBY'S during his employment and covenants and agrees that he will
not directly or indirectly disclose or use any information, knowledge or data of
LUBY'S which is confidential or secret to LUBY'S which WOOD received or was
given access to as a result of his employment with LUBY'S and which is not
otherwise known to the public, without the prior written consent of
LUBY'S.  WOOD covenants and agrees that he will not use or disclose any
information of a confidential nature which he obtained during the course of his
employment, for or to any other company, entity or person, specifically but not
limited to any past, present or potential customers/clients of LUBY'S, any
future employers of WOOD, and any past, present and future employees of LUBY'S.



              5.  WOOD accepts this Agreement in lieu of any other benefits or
claims to which he might otherwise be entitled, unless specified to the contrary
herein.



                 

dw

 

pt







Employee's Initials

 

Employer's Initials



 



--------------------------------------------------------------------------------

              6.  WOOD has informed himself of the terms, contents, conditions
and effects of this Final Severance Agreement and Release.  WOOD further
acknowledges that: (1) he has been previously informed that he could consider
this Final Severance Agreement and Release for up to 21 days from August 30,
2002, the date on which he was first presented the Final Severance Agreement and
Release, and could accept that offer within that 21-day period by executing the
original Severance Agreement and Release and returning same to Mr. Peter
Tropoli, at the offices of Luby's, Inc. located at 2211 Northeast Loop 410, San
Antonio, Texas 78217-4673; (2) he has been advised to consult with an attorney
prior to executing this Final Severance Agreement and Release; (3) he has
received no opinion or advice from LUBY'S or its attorney with respect to the
advisability of accepting or rejecting this settlement offer; (4) he is over the
age of 18 years, of sound mind and otherwise competent to execute this Final
Severance Agreement and Release; and (5) he is entering into this Final
Severance Agreement and Release knowingly and voluntarily and without any undue
influence or pressures.





              7.  WOOD and LUBY'S acknowledge WOOD has seven (7) calendar days
following his execution of this Final Severance Agreement and Release to revoke
the Final Severance Agreement and Release and the Final Severance Agreement and
Release shall not become effective or enforceable and no payments shall be made
until the revocation period has expired.  Any revocation by WOOD must be in
writing and received by Ms. Paulette M. Gerukos, at the offices of Luby's, Inc.
located at 2211 Northeast Loop 410, San Antonio, Texas 78217-4673 on or before
the seventh calendar day after the date of execution of this Final Severance
Agreement and Release by WOOD.  If such revocation is not received pursuant to
the terms and conditions of this Agreement, the effective date of this Final
Severance Agreement and Release shall remain the date of execution.



              8.  WOOD acknowledges that by entering into this Final Severance
Agreement and Release, LUBY'S is not admitting to any unlawful or tortious
conduct or any wrongdoing in connection with WOOD's employment and his
termination from employment.  Neither will this Final Severance Agreement and
Release, nor any action or acts taken in connection with this Final Severance
Agreement and Release, constitute an admission of any evidence of unlawful or
tortious conduct or any wrongdoing on the part of LUBY'S.  LUBY'S, in fact,
denies that it or any of its owners, successors, directors, officers, both
individually and in their capacity as directors and officers, managers, current
and former employees, consultants, agents, attorneys, and assigns and all
affiliated entities committed unlawful, tortious or improper acts against WOOD
at any time.



              9.  WOOD is bound to this Final Severance Agreement and
Release.  Anyone who succeeds to his rights or responsibilities, such as the
heirs or the executors of his estate, is also bound.



 

           

dw

 

pt







Employee's Initials

 

Employer's Initials





--------------------------------------------------------------------------------

             10.  WOOD agrees to maintain in strictest confidence the terms of
this Final Severance Agreement and Release, and from and after the date of this
Settlement Agreement and Release will not disclose, directly or indirectly
(written, verbal or otherwise), the existence of or provisions contained in this
Final Severance Agreement and Release to any person other than the parties
herein, his spouse, his attorney, his tax advisor, or governmental authority
that may require disclosure of same, nor communicate any information concerning
the negotiation of this Final Severance Agreement and Release.  WOOD further
agrees no copy or any portion of the Final Severance Agreement and Release will
be disclosed to any company, person or entity, and he further specifically
agrees never to mention to any company, person or entity any amount of money
whatsoever as having been paid as a consequence of this Final Severance
Agreement and Release.  The parties agree if they fail to comply with matters
set out in this paragraph, such actions will constitute a material breach of the
Final Severance Agreement and Release and will automatically render the
breaching party liable to the non-breaching party for injunctive relief and for
all other damages flowing from breach thereof and all court costs and legal fees
required to enforce such provision.





             11.  WOOD agrees that as a former employee of LUBY'S, there was and
is a relationship of trust and confidence between himself and LUBY'S with
respect to information applicable to the business of LUBY'S.  In this regard,
WOOD recognizes and agrees that WOOD possesses and will continue to possess
proprietary information about LUBY'S, including its methods and procedures of
operation.  In consideration of the promises by LUBY'S as contained herein, WOOD
agrees:



a.

 

To keep confidential such proprietary information, including, but not limited to
all trade secrets, confidential knowledge, data or other proprietary information
pertaining to any part of the business of LUBY'S or of any of its employees.

     

b.

 

That he has delivered to LUBY'S all documents and data of any nature pertaining
to the business of LUBY'S.

     

c.

 

That he has not taken nor will he ask anyone else to take or deliver to anyone
else any documents or data of any description containing or pertaining to any
information proprietary to LUBY'S.

           



 

 

 

 

 

 

 

dw

 

pt







Employee's Initials

 

Employer's Initials





--------------------------------------------------------------------------------

             12.  In the event that WOOD should receive contact from the EEOC,
any governmental entity or any current or former employee of LUBY'S or their
agent regarding the subject matter of any legal action in anyway involving or
relating to LUBY'S, or should WOOD be subpoenaed to testify in any proceeding
regarding LUBY'S, he will, within 48 hours of receipt of such subpoena or
contact, notify counsel for LUBY'S, so that LUBY'S may seek any protection it so
desires.  Nothing herein, however, shall in any way prevent WOOD from giving
full and truthful testimony under oath pursuant to subpoena or court
order.  WOOD further agrees no copy or any portion of the Final Severance
Agreement and Release will be disclosed to any company, person or entity, and he
further specifically agrees never to mention to any company, person or entity
any amount of money whatsoever as having been paid as a consequence of this
Final Severance Agreement and Release.  WOOD agrees that if he fails to comply
with the matters set out in this paragraph, such actions will constitute a
material breach of the Final Severance Agreement and Release and will
automatically render him liable to LUBY'S for injunctive relief and for all
other damages flowing from breach thereof and all court costs and legal fees
required to enforce such provision.





             13.  WOOD agrees that he will not at any time after the date of
this Settlement Agreement and Release in any manner disparage or in any manner
demean LUBY'S, its owners, officers, or employees



             14.  It is understood and agreed that this Agreement contains the
entire agreement between parties and supercedes any and all prior agreements,
arrangements, or understandings between the parties relating to the subject
matter contained herein.  No oral understandings, statements, promises or
inducements contrary to the terms of this Agreement exist.  Furthermore, this
Agreement cannot be changed or terminated orally.



             15.  It is understood this Final Severance Agreement and Release
will be executed in duplicate, each of which shall be deemed an original for all
purposes.



             16.  If any provision of this Final Severance Agreement and Release
is held invalid or unenforceable, the remainder of this Final Severance
Agreement and Release shall remain in full force and effect in its other
provisions and in all other circumstances.



             17.  This Final Severance Agreement and Release shall be construed
and interpreted in accordance with the laws of the State of Texas.



 



--------------------------------------------------------------------------------

              IN WITNESS WHEREOF, the parties execute this Final Severance
Agreement and Release on this    8th    day of          September        , 2002.





   

LUBY'S, INC.

         

By:

/s/Darrell Wood

 

/s/Peter Tropoli







Darrell Wood

 

Peter Tropoli, Senior Vice President

     

Date:

September 8, 2002

 

Date:

September 13, 2002













 

 

THE STATE OF TEXAS

         

COUNTY OF HARRIS

   



              BEFORE ME, the undersigned authority, on this day personally
appeared Darrell Wood known to me to be the person whose name is subscribed to
the foregoing "Final Severance Agreement and Release," and expressly
acknowledged to me that he has read the same, that such is true, and that he has
executed the same freely and voluntarily, for the purposes and consideration
herein expressed.



              SUBSCRIBED AND SWORN TO before me, the undersigned authority, on
this    8th    day of        September      , 2002, to certify which, witness my
hand and seal of office.



 

 

         

/s/Josephine Acuna







   

NOTARY PUBLIC in and for
The State of Texas





--------------------------------------------------------------------------------



THE STATE OF TEXAS

         

COUNTY OF HARRIS

   



              BEFORE ME, the undersigned authority, on this day personally
appeared Peter Tropoli, Senior Vice President of Luby's, Inc. known to me to be
the person whose name is subscribed to the foregoing "Final Severance Agreement
and Release," and expressly acknowledged to me that he has read the same, that
it is true and that he has the authority to and has executed the same on behalf
of Luby's, Inc. as its authorized representative for the purposes and
consideration herein expressed.



              SUBSCRIBED AND SWORN TO before me, the undersigned authority, on
this    8th    day of        September      , 2002, to certify which, witness my
hand and seal of office.



 

 

         

/s/Josephone Acuna







   

NOTARY PUBLIC in and for
The State of Texas

